Citation Nr: 1127778	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a claimed loss of vision (including cataracts).

3.  Entitlement to service connection for claimed eczema.

4.  Entitlement to service connection for claimed alopecia.

5.  Entitlement to service connection for claimed left leg radiculopathy, to include as secondary to his service-connected back disability.

6.  Entitlement to service connection for claimed right elbow tendonitis.

7.  Entitlement to service connection for claimed bilateral Achilles tendonitis.

8.  Entitlement to a higher initial evaluation for the service-connected hypertension, currently evaluated as 10 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service- connected disability.

(The issues of whether an indebtedness in the amount of $921.60 due to overpayment of disability compensation benefits, is a valid debt and waiver of recovery any properly created overpayment of VA disability compensation are the subject of a separate decision.)  



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982, February 2003 to December 2003 and from May 2008 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2005, January 2007 and August 2008 rating decisions by the RO.  

The issue of service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

This part of the Veteran's appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Based on a careful review of the record, the Board finds that additional evidentiary development is required before a decision can be reached in this case.

Initially, the Board notes that there are several medical documents in the record that have yet to be translated from Spanish into English. This should be accomplished on remand.

In a September 2010 statement, the Veteran informed the VA that he was receiving Social Security Administration (SSA) disability benefits due to his medical disabilities that were caused by his military service.  

A careful review of the record does not reflect that all efforts have been made to obtain corresponding medical records.  There is no report of the SSA decision in this case, and the Board therefore has no basis for preliminarily ascertaining that the disabilities for which SSA benefits were granted differ from those addressed in this appeal.  But see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that the duty to assist did not include obtaining SSA records where VA had a copy of the decision, and there was no evidence that the decision addressed the disability at issue in the appeal).  

Furthermore, the Veteran claims that he is receiving SSA benefits specifically for disabilities that were caused by his military service.

Additional efforts to obtain the SSA records are therefore required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

The Veteran also asserts that a TDIU rating is warranted.  See statement made by Veteran in September 2010.  Currently, his service-connected disabilities are those of lumbosacral strain, rated as 40 percent disabling; high blood pressure, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; right leg radiculopathy, rated as 10 percent disabling; right ankle sprain, rated as 10 percent disabling; gastroesophageal reflux disease, rated as 10 percent disabling; and hearing loss, rated at a noncompensable level.  He has a combined evaluation of 60 percent.

Since he does not have a single service-connected disability rated at 60 percent or more, or multiple service-connected disabilities with a combined evaluation of 70 percent or more, he does not meet the objective criteria for assignment of a TDIU rating.  See 38 C.F.R. § 4.16(a).

However, several issues are being remanded for further development which potentially allows the Veteran to meet the objective criteria for assignment of a TDIU rating.  See 38 C.F.R. § 4.16(a).

The Board finds that adjudication of the claim for TDIU rating must be deferred pending the outcome of the adjudication of his other claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined)).  

In other words, if service connection for any of these disabilities is granted, this could impact the outcome of the claim for a TDIU rating.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

It appears that the Veteran has received several VA examinations for his claimed service-connected disabilities; however, only the July 2008 examination report includes an opinion as to likely etiology of any of the claimed conditions.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should ensure that any documents in, or added to, the record written in Spanish are translated into English.  The current records needing to be translated are identified by pink tabs with the identifying term "Translate" on them.  All records/response should be associated with the claims file.

2.  The RO should take all indicated action to contact SSA in order to obtain copies of any medical records referable to the Veteran's reported receipt of SSA disability benefits.  All documents obtained pursuant to this request should be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated him for any of the claimed conditions during or since service.  Based on his response, the RO should obtain copies of all treatment documents from any identified treatment source.   

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. 

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

The Veteran also should be notified that he may submit medical evidence or treatment record in support of his claims directly to VA.

4.  If indicated, the RO should take all indicated action to request that the Veteran and his representative provide additional evidence pertinent to the claim for a TDIU rating.

In particular, the RO should request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  The RO should describe the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate a claim for a TDIU rating and explain what VA will do.

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  The RO then should schedule the Veteran for VA medical examination to determine the nature and likely etiology of the claimed loss of vision (including any due to cataracts), eczema, alopecia, left leg radiculopathy, right elbow tendonitis, and bilateral Achilles tendonitis.  All necessary special studies or tests should be accomplished.

The examiner should review the evidence in the claims file, including a copy of this REMAND, and acknowledge such review in the examination report.  

The examiner should elicit from the Veteran and record a full clinical history referable to claimed conditions.  This should include information provided by the Veteran referable to the development and clinical onset of  each condition.  

After examining the Veteran as well as reviewing the entire record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently identified disability manifested loss of vision (including any due to cataracts), eczema, alopecia, left leg radiculopathy, right elbow tendonitis or bilateral Achilles tendonitis is due to an event or incident identified by the Veteran as happening during a period of his service or being caused or aggravated by an already service-connected disability.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

6.  The RO next should schedule the Veteran for a VA psychiatric examination to ascertain the nature and likely etiology of the claimed innocently acquired psychiatric disorders.  

The examiner should review the evidence in the claims file, including a copy of this REMAND, and acknowledge such review in the examination report.  The examiner should elicit from the Veteran and record a complete clinical history, to include information referable to the date of onset of the claimed condition.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether any innocently acquired psychiatric disability at least as likely as not (i.e., there is a 50 percent probability or greater) is causally related to an event or incident identified by the Veteran as happening during a period of service.  

The examiner is asked to specifically comment on whether the Veteran meets the criteria for a diagnosis of PTSD as set forth in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  If the examiner enters a diagnosis of PTSD, the specific in-service stressor(s) supporting the diagnosis should be identified.  

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

7.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the foregoing, and undertaking any further development deemed necessary, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



